Citation Nr: 0723459	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  03-25 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left eye disability.

2.  Entitlement to a rating in excess of 30 percent for 
chronic bronchitis and asbestosis.

3.  Entitlement to a rating in excess of 10 percent for soft 
tissue mass, lipoma, plantar surface of the right heel.

4.  Entitlement to a rating in excess of 10 percent for 
plantar calcaneal spur, left foot, status post resection.

5.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee.

6.  Entitlement to a rating in excess of 10 percent for 
hypertension with coronary artery disease.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his sister


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to December 
1996.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 2003 decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Reno, Nevada that 
denied the application to reopen the claim of entitlement to 
service connection for a left eye disability, denied a claim 
for a compensable rating for chronic bronchitis with chest 
pain, as well as denied the claims for ratings in excess of 
10 percent for service connected hypertension, right heel 
disability, left foot disability, and the left knee 
disability.  In September 2004, the veteran, his wife, and 
his sister testified at a videoconference hearing before a 
Veterans' Law Judge.  In December 2004, the Board granted 
entitlement to service connection for asbestosis and remanded 
the remaining issues on appeal for further evidentiary 
development. 

The Veterans' Law Judge that conducted the September 2004 
hearing is no longer employed by the Board.  The veteran was 
notified of this fact by letter dated in December 2006.  He 
was asked if he wanted another hearing and was instructed to 
return the letter with his decision within 30 days.  He was 
also told that a failure to respond would be taken to mean 
that he did not want another hearing.  The veteran did not 
respond.  Therefore, adjudication of his claims may go 
forward without scheduling another hearing.

While the December 2004 Board decision and remand also listed 
as issues in appellate status whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for a chronic cough, entitlement to 
service connection for a ventral hernia, entitlement to a 
compensable rating for chronic bronchitis with manifestation 
of the chest pain, and entitlement to a total rating based 
upon individual unemployability (TDIU), these issues are no 
longer in appellate status.  This is because a May 2006 
rating decision granted entitlement to service connection for 
a ventral hernia, granted the TDIU claim (a 100 percent 
rating); recharacterized the veteran's claim for a higher 
rating for a respiratory disease by rating it as chronic 
bronchitis and asbestosis with such symptoms as a chronic 
cough; and thereafter rated the chronic bronchitis and 
asbestosis as 30 percent disabling effective from the date of 
receipt of the claim (October 3, 2001).  Accordingly, the 
issues on appeal are as listed on the first page of this 
decision.

As to the claim for service connection for a left eye 
disability, a May 1998 RO decision first denied this claim.  
This decision is final.  38 U.S.C.A. § 7105 (West 2002).  As 
a result, the claim of entitlement to service connection for 
a left eye disability may be considered on the merits only if 
new and material evidence has been submitted since May 1998.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  




FINDINGS OF FACT

1.  The evidence received since the May 1998 RO decision 
includes medical evidence not previously considered, which is 
relevant to the issue of service connection for an eye 
disorder and, when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection.

2.  The service medical evidence shows a foreign object was 
removed from the veteran's left eye during service; the post-
service medical and lay evidence shows continuity of left eye 
symptomatology between the veteran's in-service diagnosis of 
left eye central serous chorioretinopathy in 1996, and post-
service diagnoses of left eye central serous retinopathy in 
1998 and central serous chorioretinopathy in 1999.

3.  For the period prior to May 17, 2005, the veteran's 
chronic bronchitis/asbestosis was not manifested by an Forced 
Expiratory Volume at one second (FEV-1) of 55 percent or less 
of predicated value; a FEV-1/Forced vital capacity (FVC) of 
55 percent or less of predicated value; a Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO) (SB) of 40 percent or less of predicated value; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit); or Forced Vital Capacity (FVC) of 
64 percent or less of predicted value. 

4.  For the period from May 17, 2005, the veteran's chronic 
bronchitis/asbestosis has been manifested by an FEV-1 of 24 
percent of predicated value and an FVC of 27 percent of 
predicted value with good effort at a pulmonary function test 
(PFT). 

5.  The veteran's lipoma on the plantar surface of the right 
heel is not manifested by more than slight disability or 
functional impairment, even taking into account his 
complaints of pain.

6.  The veteran's plantar calcaneal spur, left foot, status 
post resection
 is not manifested by more than slight disability or 
functional impairment, even taking into account his 
complaints of pain.
7.  The veteran's left knee disability is manifested by 
arthritis, pain, and a history of an anterior cruciate 
ligament tear with instability, it is not productive of 
limitation of flexion to less than 45 degrees or limitation 
of extension to more than 10 degrees, even taking into 
account his complaints of pain; there is no medical evidence 
of frequent episodes of locking of the left knee with pain 
and effusion into the joint; the medical evidence does not 
show subluxation or more than slight instability. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to 
reopen the claim of entitlement to service connection for a 
left eye disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156(a) (2006).

2.  A left eye disorder variously diagnosed as central serous 
retinopathy, central serous chorioretinopathy and idiopathic 
central serous retinopathy was incurred during military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2006).

3.  For the period prior to May 17, 2005, the veteran does 
not meet the criteria for a rating in excess of 30 percent 
for chronic bronchitis and asbestosis.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.2, 4.7, 4.10, 4.97, 
Diagnostic Code 6833-6600 (2006).

4.  For the period from May 17, 2005, the veteran meets the 
criteria for a 100 percent schedular rating for chronic 
bronchitis and asbestosis.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.97, 
Diagnostic Code 6833-6600 (2006).

5.  The veteran does not meet the criteria for a rating in 
excess of 10 percent for a soft tissue mass or lipoma on the 
plantar surface of the right heel.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5284 (2006). 

6.  The veteran does not meet the criteria for a rating in 
excess of 10 percent for plantar calcaneal spur, left foot, 
status post resection.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5284 (2006). 

7.  The veteran does not meet the criteria for a rating in 
excess of 10 percent for left knee chondromalacia with 
instability.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5257, 
5258 (2006).

8.  The criteria for a separate 10 percent rating for 
arthritis of the left knee with limitation of motion, but no 
more than 10 percent, have been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2006); VAOPGCPREC 23-97; VAOPGCPREC 09-04.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Claim to Reopen

A claim of entitlement to service connection for a left eye 
disability was previously denied by the RO in a May 1998 
decision.  Specifically, the RO denied the claim because the 
evidence did not include a diagnosis of permanent residual 
from the veteran's in-service left eye injury or a chronic 
left eye disability that was subject to service connection. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
finally disallowed, these matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the May 1998 decision in light of the totality 
of the record.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folders since the May 
1998 RO decision and finds that the evidence includes, for 
the first time, a post-service diagnosis of a chronic left 
eye disability subject to service connection as well as an 
opinion that this eye disability was caused by his military 
service.  

Specifically, post-service treatment records show the 
veteran's complaints and treatment for left eye central 
serous retinopathy (CSR) starting in April 1998, central 
serous chorioretinopathy (CSCR) starting in July 1999, 
central maculopathy starting in August 2000, and idiopathic 
central serous retinopathy (ICSR) thereafter.  See treatment 
records from Nellis Air Force Base dated from September 1997 
to July 2002; treatment records from Retina Consultations of 
Nevada dated in August 2000 and from December 2001 to March 
2002.  

Moreover, in January 2003, the veteran's physician at Nellis 
Air Force Base opined, in substance, that the claimant's 
idiopathic central serous retinopathy (ICSR) began while he 
was on active duty.  

These post-service diagnoses of chronic left eye impairment 
along with the supportive nexus opinion are both new and 
material as defined by the applicable regulation.  38 C.F.R. 
§ 3.156(a).  Thus, the claim of entitlement to service 
connection for a left eye disorder is reopened.  Id.  

The Service Connection Claim

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  In such 
instances, however, a grant of service connection is 
warranted only when "all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

With the above criteria in mind, while service medical 
records starting in April 1979 show the veteran's complaints 
of eye trouble (see examinations dated in April 1979, 
September 1979, November 1980, March 1987, and November 1993) 
and while a September 1979 referral contained a provisional 
diagnosis of bilateral macular degeneration, it is not until 
March 1996 that they show the veteran's complaints and/or 
treatment for left eye lost/blurred vision, diplopia, 
"seeing yellow," redness, and irritation diagnosed as, 
among other things, amblyopia, an acute macular problem, and 
central serous chorioretinopathy (CSCR).  Earlier service 
medical records also show his complaints and treatment for 
left eye problems/pain diagnosed as, among other things, 
irritation, conjunctivitis, eye strain, astigmatism, and/or 
myopia. See, for example, service medical records dated in 
August 1979, September 1979, July 1980, May 1983, November 
1983, March 1985, and January 1987.  

Post-service, as reported above, treatment records show the 
veteran's complaints and treatment for left eye central 
serous retinopathy starting in April 1998, central serous 
chorioretinopathy starting in July 1999, central maculopathy 
starting in August 2000, and idiopathic central serous 
retinopathy thereafter.  See treatment records from Nellis 
Air Force Base dated from September 1997 to July 2002; 
treatment records from Retina Consultations of Nevada dated 
in August 2000 and from December 2001 to March 2002.  

As to the origins or etiology of the veteran's left eye 
disabilities, in January 2003, the veteran's physician from 
Nellis Air Force Base opined that the claimant's central 
serous retinopathy began while he was on active duty.  This 
opinion is not contradicted by any other medical opinion of 
record.  Evans, supra.  

Given the fact that service medical records show that the 
veteran sustained a left eye injury that required removal of 
a foreign body, and reveal his complaints and treatment for 
left eye central serous chorioretinopathy starting in 1996; 
considering of the post-service medical records and lay 
evidence of his  complaints and treatment for left eye 
central serous retinopathy beginning just two years after his 
separation from almost twenty years of military service; in 
light of the post-service records that show his complaints 
and treatment for left eye central serous chorioretinopathy 
just three year post-service, and given the January 2003  
competent opinion that supports the contended nexus, the 
Board finds that the evidence of whether the veteran's left 
eye disorder began during service, both  positive and 
negative, is at least in equipoise.  With application of the 
doctrine of reasonable doubt, the Board concludes that 
service connection for a left eye disability variously 
diagnosed as central serous retinopathy, central serous 
chorioretinopathy and idiopathic central serous retinopathy 
(ICSR) is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303(d).

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), as the above decision 
constitutes a complete grant of the benefits sought on 
appeal, a discussion of the VCAA is not required. 

The Rating Claims

VCAA

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, -- F.3d--, 2007 WL 
1427720, *5 (Fed. Cir.) (outlining VCAA notice requirements); 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2002, January 
2004, March 2005, and March 2006 informed the veteran to 
submit all relevant evidence in his possession and of the 
evidence needed to substantiate his claims, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Board thus finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claims, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
While adequate notice may not have been provided prior to the 
appealed from January 2003 rating decision, the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
supplemental statement of the case that complies with 
applicable due process and notification requirements 
constitutes a readjudication decision.  See Mayfield v. 
Nicholson, No. 02-1077 slip op. at 5-6 (U.S. Vet. App. Dec. 
21, 2006) (Mayfield III); see also Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  Here, a May 2006 supplemental 
statement of the case post-dated the above notice letters.  
Providing him adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, slip op. at 7, citing Mayfield 
II, 444 F.3d at 1333-34.  

The RO did not provide notice of the Dingess requirements to 
the appellant.  The Board is cognizant of recent Federal 
Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007), the Federal Circuit held that any error by VA 
in providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the earlier 
holding of the Veterans Court in Sanders that an appellant 
before the Veterans Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  See also Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).

The Board finds that the presumption of prejudice raised by 
the failure to provide the Dingess requirements is rebutted.  
As aside from the grants of higher or separate ratings for 
the veteran's lung disease and left knee disability and the 
grant of service connection for a left eye disorder, the 
preponderance of the evidence is against the appellant's 
claims.  Thus, any questions as to the disability rating or 
effective date to be assigned are moot.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While the appellant does 
not have the burden of demonstrating prejudice, it is 
pertinent to note that the evidence does not show, nor does 
the appellant contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.

Duty to Assist

In view of the foregoing notice letters, the Board finds that 
the RO complied with VA's duty to notify the veteran.  38 
U.S.C.A. § 5103(a); see also Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, VA 
has obtained and associated with the claims files the 
veteran's service medical records and his records from the 
Social Security Administration (SSA) as well as all his 
records and/or statements from all identified locations 
including from Nellis Air Force Base, the Los Vegas VA 
Medical Center, University Medical Center, and Dr. AE 
(initials used to protect the veteran's identify).  The 
record also shows that the veteran was provided VA 
examinations to ascertain the severity of his service 
connected disorders in August 2002, November 2002, and/or 
June 2005.  The examinations were thorough in nature and 
provided findings that are adequate for rating purposes.  
There is no duty to provide another examination or get 
another medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

The Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2006). 

Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2 
(2006), when assigning a disability rating, it is the present 
level of disability which is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Respiratory Disorder

Most recently, a May 2006 rating decision granted the 
veteran's service connected chronic bronchitis and asbestosis 
with a chronic cough and chest pain a 30 percent disability 
rating under 38 C.F.R. § 4.97, Diagnostic Code 6833 
(asbestosis) - 6600 (chronic bronchitis).  

Under 38 C.F.R. § 4.97, Diagnostic Code 6600, an increase 60 
percent evaluation is warranted with an FEV-1 of 40 to 55 
percent of predicated value; a FEV-1/FVC of 40 to 55 percent 
of predicated value; DLCO (SB) of 40 to 55 percent of 
predicated value, or; maximum oxygen consumption of 15 to 20 
ml/kg/min with cardiorespiratory limit.  A 100 percent 
evaluation is warranted with an FEV-1 of less than 40 percent 
of predicated value; a FEV-1/FVC of less than 40 percent of 
predicated value; DLCO (SB) of less than 40 percent of 
predicated value; cor pulmonale (right heart failure); right 
ventricular hypertrophy; pulmonary hypertension (shown by 
Echo or cardiac catheterization); episodes of acute 
respiratory failure; or requires outpatient oxygen therapy.  
Id.

Under 38 C.F.R. § 4.97, Diagnostic Code 6833, an increase 60 
percent evaluation is warranted with an FVC of 50 to 64 
percent predicted; DLCO (SB) of 40 to 55 percent predicted 
or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  A 100 percent 
evaluation is warranted with an FVC of less than 50 percent 
predicted; DLCO (SB) of less than 40 percent predicted or; 
maximum exercise capacity of less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  Id.  

For the Period prior to May 17, 2005

For the period prior to May 17, 2005, the veteran's PFTs 
show, at there worst, his having an FEV-1 of 80 percent of 
predicated value; an FEV-1/FVC of 88 percent of predicated 
value; a DLCO (SB) of 118 percent of predicated value; and an 
FVC of 68 percent of predicated value.  See PFTs dated in 
June 1997, July 1998, April 1999, and November 2002.  None of 
the PFTs conducted during this period reported the veteran's 
minimum or maximum oxygen consumption with cardiorespiratory 
limitation.

Based on a numeric application of the above PFT results to 
the criteria set out in Diagnostic Codes 6600 and Diagnostic 
Code 6833, the Board finds that the severity of the veteran's 
service connected chronic bronchitis and asbestosis, at its 
worst, does not meet the criteria for an increased, 60 
percent, rating.  See 38 C.F.R. § 4.97.

Moreover, while Diagnostic Code 6600 allows a veteran to be 
granted an increased rating if his bronchitis causes cor 
pulmonale (right heart failure), right ventricular 
hypertrophy, pulmonary hypertension (shown by Echo or cardiac 
catheterization), episodes of acute respiratory failure, or 
requires outpatient oxygen therapy (see 38 C.F.R. § 4.97), 
records for this time period are negative for complaints, 
diagnoses, or treatment for any of the above complications.  
See, for example, VA respiratory examination dated in 
November 2002. 

For the Period from May 17, 2005

For the period from May 17, 2005, at the May 2005 PFT the 
veteran's FEV-1 was 24 percent of predicated value and his 
FVC was 27 percent of predicted value.

While the above test results do not otherwise appear to be 
supported by any of the other medical evidence of record for 
this time period, because there is no showing of poor effort 
or other manipulative practices by the veteran at the May 
2005 PFT, the Board is compelled to accept its findings as 
valid.  Evans, supra.  Accordingly, the Board finds that the 
veteran, for the period from May 17, 2005, meets the criteria 
for a 100 percent schedular rating under 38 C.F.R. § 4.97, 
Diagnostic Code 6833 - 6600 for his chronic bronchitis and 
asbestosis with a chronic cough and chest pain.  

The Right Heel & Left Foot Disabilities

Historically, a May 1998 rating decision granted service 
connection for soft tissue mass, lipoma, plantar surface of 
the right heel and for plantar calcaneal spur, left foot, 
status post resection and rated each of these disabilities as 
10 percent disabling under 38 C.F.R. §  4.71a, Diagnostic 
Codes 5284 (foot injury). 

Diagnostic Code 5284 provides a 20 percent rating for a 
moderately severe foot injury and a 30 percent rating for a 
severe foot injury.  38 C.F.R. § 4.71a.  

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In DeLuca, supra, the Court 
explained that, when the pertinent diagnostic criteria 
provide for a rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id. 

Treatment records show the veteran's continued complaints and 
treatment for right heel and left foot pain. 

Upon a November 2002 VA foot examination, the veteran 
complained of chronic foot pain with weakness, stiffness, and 
swelling but no heat, redness, fatigability, or lack of 
endurance.  The veteran also reported that his pain begins 
after standing for approximately one hour and/or walking for 
approximately half a mile.  He also reported that he receives 
corticosteroid injections every six months as well as wears 
shoe inserts.  

On examination, adverse symptomatology was limited to 
bilateral tinea pedis, a positive +2 capillary refill, +1 
pitting edema (on the left), and being unable to squat and 
toe walk.  Otherwise, there were no deformities palpable to 
the dorsalis pedis or the tibialis pulses.  Nail beds were 
intact.  There was no tenderness to palpation.  Range of 
motion, bilaterally, was 0 to 20 degrees of dorsiflexion and 
0 to 45 degrees of plantar flexion.  He had no pain with 
joint motion.  He showed no evidence of painful motion.  He 
had no instability, weakness, or tenderness.  He had no 
callosities, breakdown, or unusual shoe wear pattern.  He was 
able to stand on his heels.  He did not have any evidence of 
hammer toe, high-arch, claw-foot, flat foot, hallux or valgus 
bilaterally, or other deformity.  X-rays showed spurring.  
The examiner thereafter opined that, "if there is a period 
of flare-up," he would estimate the veteran's disability to 
be "mild-to-moderate [in] severity."  He also opined that 
during a flare-up the veteran would have an additional five 
to ten percent of additional functional loss due to pain, 
fatigue, weakness, and lack of endurance.  The diagnoses were 
post-resection reoccurring calcaneal pain and tinea pedis.  

Likewise, at the June 2005 VA feet examination, the veteran 
continued to complain of bilateral foot pain, with daily 
weakness, stiffness, swelling, heat, redness, and lack of 
endurance.  He also complained of flare-ups which cause a 100 
percent loss of motion.  

On examination, no adverse symptomatology was seen except for 
fair posture on heels and toes.  In fact, the examiner 
specifically reported that the veteran did not have a problem 
with anatomical deformities, lost range of motion, 
callosities, breakdown, an unusual shoe wear pattern, skin or 
vascular changes, hammer toe, high-arch, claw-foot, hallux 
valgus, or other deformity.  It was also opined that he did 
not have pain with joint motion, he did not have limitation 
of motion with repetitive use, and he did not have objective 
clinical evidence of pain.  X-rays showed heel spurs 
bilaterally and left foot calcification of the Achilles 
tendon.  The diagnoses were calcaneal spurs and on the left, 
status post resection, with decreased motion. 

The Board finds that abnormal clinical attributable to the 
lipoma on the right heel and the abnormal clinical and X-ray 
findings due to a calcaneal spur in the left heel region are 
individually not tantamount to more than overall moderate 
foot impairment, even when pain is considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2005); Johnson v. Brown, 9 Vet. App. 7, 
11 (1996); DeLuca, supra.  In this regard, while the November 
2002 VA feet examiner specifically opined that during a 
flare-up the veteran would have an additional five to ten 
percent of additional functional loss due to pain, he also 
opined that those flare-ups would only cause the veteran's 
disability to be "mild-to-moderate [in] severity" and the 
June 2005 VA examiner opined that the veteran did not have 
limitation of motion with repetitive use.  It is also 
pertinent to note that the veteran has additional non-service 
connected disorders involving the feet, to include tinea 
pedis or a fungal infection of the skin of the feet.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for either foot disability; the 10 percent 
ratings currently assigned takes into account the veteran's 
current symptoms and compensate him for moderate disability 
in the right heel and left foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

The Left Knee Chondromalacia

Historically, a May 1998 rating decision granted service 
connection for left knee chondromalacia and rated it as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Thereafter, a January 2003 rating decision 
confirmed and continued his 10 percent disability rating for 
his left knee chondromalacia but under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5257.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, moderate 
recurrent subluxation or lateral instability will be rated as 
20 percent disabling.  Severe recurrent subluxation or 
lateral instability warrants a 30 percent rating.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint is rated as 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Removal of the semilunar cartilage, if symptomatic, is rated 
as 10 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 
5259.

There is X-ray evidence of arthritis of the left knee.  
Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of 
the knee is limited to 45 degrees a 10 percent rating is in 
order.  If flexion of the knee is limited to 30 degrees a 20 
percent rating is in order.  If flexion of the knee is 
limited to 15 degrees a 30 percent rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension 
of the knee is limited to 10 degrees a 10 percent rating is 
in order.  If extension of the knee is limited to 15 degrees 
a 20 percent rating is in order.  If extension of the knee is 
limited to 20 degrees a 30 percent rating is in order.  

The Court in the case of Esteban v. Brown, 6 Vet. App. 259, 
261 (1994), held, in cases where the record reflects that the 
appellant has multiple problems due to service-connected 
disability, it is possible for a appellant to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings.  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id.  

The veteran has a history of chrondomalacia and an anterior 
cruciate ligament tear with instability of the left knee.  
There is no medical evidence of frequent episodes of locking 
of the left knee with pain and effusion into the joint.  The 
medical evidence does not show subluxation or more than 
slight instability.  The November 2002 VA examiner opined 
that there was no evidence of left knee instability or 
abnormal movement.  Similarly, the June 2005 VA examiner 
opined that the left knee ligaments were stable.  Thus a 
rating in excess of 10 percent is not warranted under 
Diagnostic Codes 5257, 5258 or 5259.

There is also X-ray evidence of arthritis of the left knee 
and the medical evidence shows limitation of motion of the 
joint.  VA General Counsel has held that separate ratings may 
be assigned in cases where a service-connected knee 
disability includes both arthritis and instability provided 
that the degree of disability is compensable under each set 
of criteria.  VAOPGCPREC 23-97 (July 1, 1997); 62 Fed. Reg. 
63604 (1997).  The basis for this opinion was that the 
applicable rating criteria "suggest that those codes apply 
either to different disabilities or to different 
manifestations of the same disability..." Id.

Generally, when documented by X-rays, arthritis is rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the joint involved.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasms, or satisfactory evidence of painful motion.  
Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum compensable rating for the 
joint, even if there is no actual limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

With application of the cited legal authority to the facts in 
this case, the Board finds that the veteran is entitled to a 
separate compensable rating for arthritis with limitation of 
motion of the left knee.  The medical evidence does not show 
limitation of flexion of the left knee to less than 45 
degrees or limitation of extension to more than 10 degrees, 
even taking into account his complaints of pain.  
The veteran's November 2002 and June 2005 VA examinations 
show that his left knee range of motion, at its worst, was 0 
to 90 degrees.  (Full range of motion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71, Plate II (2006)).  

Thus, a separate 10 percent rating for arthritis of the left 
knee with limitation of motion, but no more than 10 percent, 
is warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261; VAOPGCPREC 23-97. As 
left knee flexion is not limited to 45 degrees and extension 
is not limited to 10 degrees, separate compensable ratings 
are also not warranted under Diagnostic Codes.5260 and 5261.  
VAOPGCPREC 09-04.

Although a higher evaluation may be assigned on account of 
pain causing additional functional loss, DeLuca, supra, the 
salient point is that even though the veteran complains of 
pain, consideration of 38 C.F.R. §§ 4.40, 4.45 does not lead 
the Board to conclude that the functional losses he 
experiences in his left knee equates to the criteria for a 20 
percent rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, or separate compensable ratings under 
these same Diagnostic Codes.  

Specifically, the veteran complained to the November 2002 VA 
examiner of chronic left knee pain with weakness, stiffness, 
swelling, locking, and instability but no heat, redness, or 
lack of endurance.  He also complained of mild to moderate 
flare-ups twice a week and that he receives corticosteroid 
injections.  At the June 2005 knee examination, he complained 
of flare-ups and reported that he lost 100 percent of motion 
with flare-ups.  Moreover, when examined in June 2005, the 
veteran was dragging his leg when entering the examination 
room.  However, when examined in November 2002, the examiner 
opined that during a flare-up the veteran would have an 
additional five to ten percent of additional functional loss 
due to pain, fatigue, weakness, and lack of endurance and on 
examination he had evidence of left knee pain with motion and 
palpation.  That examiner also opined that his left knee pain 
began at 110 degrees and he had no evidence of edema, 
effusion, weakness, tenderness, redness, heat, or guarding 
movement.  Likewise, the June 2005 VA examiner opined the 
left knee did not have pain or lost motion on repetitive 
motion and he had no objective evidence of pain.  
Furthermore, painful pathology was not objectively confirmed 
at either examination by such signs as disuse atrophy.  

Therefore, even when considering functional limitations due 
to pain and the other factors identified in 38 C.F.R. 
§§ 4.40, 4.45, the Board does not find that the veteran's 
functional losses equate to the criteria required for a 20 
percent rating under either 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 or Diagnostic Code 5261, or separate compensable 
ratings under these same Diagnostic Codes.  38 C.F.R. §§ 4.2, 
4.3, 4.7, 4.45, 4.71a; DeLuca, supra.  

Conclusion

Based on the veteran's written statements to the RO and 
statements to VA examiners that his bilateral foot and left 
knee disorders interfere with his obtaining and/or 
maintaining employment, the Board has considered the 
application of 38 C.F.R. § 3.321(b)(1) (2006).  Although the 
veteran has described his problems as so severe that he has 
difficulty obtaining and/or maintaining employment, the 
evidence does not objectively show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  Id.  
There simply is no objective evidence that any of his service 
connected disabilities, acting alone, has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  

It is undisputed that these disabilities affect employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

                                                        
Conclusion

For the reasons stated above, the Board finds that service 
connection is warranted for a left eye disorder; a 100 
percent rating is warranted for chronic bronchitis with 
asbestosis from May 15, 2005 is granted, and a separate 10 
percent rating for arthritis of the left knee with limitation 
of motion is granted.  As the preponderance of the evidence 
is against higher ratings for these latter two disorders or 
for the two foot disabilities at issue, the benefit of the 
doubt doctrine does not apply to this aspect of the veteran's 
appeal.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been received, the claim for 
service connection for a left eye disorder is reopened.

Service connection for a left eye disability variously 
diagnosed as central serous retinopathy, central serous 
chorioretinopathy and idiopathic central serous retinopathy 
is granted.

For the period prior to May 17, 2005, entitlement to a rating 
in excess of 30 percent for chronic bronchitis and asbestosis 
is denied.

For the period from May 17, 2005, entitlement to a 100 
percent schedular rating for chronic bronchitis and 
asbestosis is granted.

Entitlement to a rating in excess of 10 percent for a soft 
tissue mass or lipoma on the plantar surface of the right 
heel is denied.

Entitlement to a rating in excess of 10 percent for plantar 
calcaneal spur, left foot, status post resection is denied.

Entitlement to a rating in excess of 10 percent for 
chrondomalacia of the left knee with a history of an anterior 
cruciate ligament tear and instability is denied.

Entitlement to a separate 10 percent rating for arthritis of 
the left knee with limitation of motion, but no more than 10 
percent is granted.  


REMAND

As to entitlement to an increased disability rating for 
hypertension, the veteran's disability is ratable under 38 
C.F.R. § 4.104, Diagnostic Code 7101 (hypertensive vascular 
disease) (2006) as well as 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (arteriosclerotic heart disease (coronary artery 
disease)) (2006).  However, while Diagnostic Code 7005 
requires VA to rate the severity of his disability based on 
metabolic equivalents (METs), a METs score was not provided 
by any of his VA examiners.  38 C.F.R. § 4.104.  Accordingly, 
a remand for a VA examination to obtain a METS score is 
required.  See 38 U.S.C.A. § 5103A(d) (West 2002).  

Accordingly, this issue is REMANDED to the AMC/RO for the 
following actions:

1.  The AMC/RO should make arrangements 
with an appropriate VA medical facility 
for the veteran to be afforded a 
cardiovascular examination.  The claims 
folders are to be provided to the 
physician for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  The cardiologist must assign a 
METs score for the veteran's heart 
disease.

2.  If, while in remand status, 
additional evidence or information 
received triggers a need for still 
further development or assistance under 
the VCAA, such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA, as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA in accordance with the 
Court's holdings in Dingess, supra.  
38 U.S.C.A. §§ 5100, 5103, 5103A; 38 
C.F.R. § 3.159.

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the most recent 
supplemental statement of the case, the 
AMC/RO must readjudicate the veteran's 
claim for a rating in excess of 10 
percent for hypertension with coronary 
artery disease.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the AMC/RO should issue an 
appropriate supplemental statement of the 
case and provide the veteran an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


